AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                                Pagelofl



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                JUDGMENT IN A CRIMINAL CASE
                                     v.                                      (For Offenses Conunitted On or After November I, 1987)


                     Gregorio Madrid-Aranjo                                  Case Number: 3:19-mj-20021-RNB

                                                                             Emerson Wheat
                                                                             Defendant's Attorney


REGISTRATION NO. 2248 9408
                                                                                                        F~LED
THE DEFENDANT:
 lZl pleaded guilty to count(s) 1 of Complaint                                                           JAN 0 7 2019
 D was found guilty to count(s)
                                                                                              CLERI' us OISTRICI coum
   after a plea of not guilty.                                                             SOUTHERN DISTRICT OF CALIFORNIA
   Accordingly, the defendantis adjudged guilty of such count(s), whic'                    ~"       '   the following o '-

Title & Section                  Nature of Offense                                                             Count Number(s)
8:1325(a)(2)                     ILLEGAL ENTRY (Misdemeanor)                                                   1


 D The defendant has been found not guilty on count(s)
                                                                         -------------------
 0 Count(s)                                                                  dismissed on the motion of the United States.
                  ~----------------~




                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

lZl Assessment: $10 WAIVED          lZl Fine: WAIVED
lZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative,                    charged in case _ _.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Monday, January 7, 2019
                                                                          Date of Imposition of Sentence



                                                                          HitlsJ.ll::::UXK
                                                                          UNITED STATES MAGISTRATE JUDGE

                                                                                                                 3:19-mj-20021-RNB
